Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 1 of 40




                 Exhibit 36
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 2 of 40




                          In The Matter Of:
              Darcy Corbitt, Destiny Clark, and Jane Doe v.
                         Hal Taylor, etc., et al.




                                Destiny Clark
                               November 8, 2018




          Baker Realtime Worldwide Court Reporting & Video
                         250 Commerce Street
                        Third Floor, Suite One
                    Montgomery, Alabama 36104
                       www.BakerRealtime.com




                            Original File 11-8-18 Destiny Clark.txt
                         Min-U-Script® with Word Index
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 3 of 40




                                                                        1

   1          IN THE UNITED STATES DISTRICT COURT

   2          FOR THE MIDDLE DISTRICT OF ALABAMA
   3                     NORTHERN DIVISION

   4

   5   CIVIL ACTION NO.: 2:18-CV-00091-MHT-GMB
   6

   7   DARCY CORBITT, DESTINY CLARK, and JANE DOE,

   8        Plaintiffs,
   9   V.
  10   HAL TAYLOR, in his official capacity as

  11   Secretary of the Alabama Law Enforcement
  12   Agency, et al.,

  13   Defendants.

  14
  15               DEPOSITION OF DESTINY CLARK

  16                     November 8, 2018

  17

  18             Taken before Elaine Scott, CCR,

  19   Commissioner for the State of Alabama at

  20   Large, in the Law Offices of the Alabama

  21   Attorney General, 501 Washington Avenue,

  22   Montgomery, Alabama, on Thursday, November 8,

  23   2018, commencing at approximately 9:00 a.m.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 4 of 40




                                                                        2

   1                  A P P E A R A N C E S

   2
   3   FOR THE PLAINTIFFS:

   4   AMERICAN CIVIL LIBERTIES UNION FOUNDATION

   5   Gabriel Arkles
   6   125 Broad Street

   7   18th Floor

   8   New York, New York 10004
   9
  10   ALABAMA CIVIL LIBERTIES UNION FOUNDATION

  11   Brock Boone
  12   Randall C. Marshall

  13   P.O. Box 6179

  14   Montgomery, Alabama 36106
  15

  16   FOR THE DEFENDANTS:

  17   OFFICE OF THE ATTORNEY GENERAL, STATE OF

  18   ALABAMA

  19   Brad A. Chynoweth

  20   501 Washington Avenue

  21   Montgomery, Alabama 36130

  22

  23

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 5 of 40




                                                                        3

   1           A P P E A R A N C E S (continued)

   2
   3   ALSO PRESENT:

   4   Meredith Barnes

   5
   6   COURT REPORTER:

   7   BAKER REALTIME WORLDWIDE REPORTING & VIDEO

   8   Elaine Scott
   9   250 Commerce Street
  10   Third Floor, Suite One

  11   Montgomery, Alabama 36104
  12

  13

  14
  15

  16

  17

  18

  19

  20

  21

  22

  23

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 6 of 40




                                                                        8

   1             A.   Destiny Clark.

   2             Q.   When were you born?
   3             A.   April 26, 1984.

   4             Q.   And that would make you how old?

   5             A.   Thirty-four.     But a lady never
   6   tells her age.

   7             Q.   Well -- I'm going to submit

   8   Defendant's Exhibit 1.
   9                  (Defendant's Exhibit Number 1 was
  10                  marked for identification.        A copy

  11                  is attached.)
  12             Q.   Is this an accurate copy of your

  13   birth certificate?

  14             A.   Yes, it is.
  15             Q.   And what is the name on the birth

  16   certificate?

  17             A.   The name on the birth certificate

  18   is my given name at birth.          It's

  19

  20             Q.   And what is the sex on the birth

  21   certificate?

  22             A.   The sex I was assigned at birth is

  23   male.

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 7 of 40




                                                                        9

   1            Q.   So where did you grow up?

   2            A.   I grew up in Odenville, Alabama.
   3            Q.   That's in St. Clair County?

   4            A.   It is.

   5            Q.   Did you go to high school there?
   6            A.   I did.

   7            Q.   Where did you go to high school?

   8            A.   St. Clair County High School.
   9            Q.   What did you do after you graduated
  10   high school?

  11            A.   I volunteered with a fire
  12   department and so I worked with an ambulance

  13   and the sheriff's office for a little bit.

  14   And then I moved to Birmingham.
  15            Q.   Approximately when did you move to

  16   Birmingham?

  17            A.   Oh, goodness.      I graduated in -- so

  18   '04, late '04.

  19            Q.   And what did you in Birmingham

  20   around 2004?

  21            A.   I had a list of jobs from

  22   servers -- mainly food industry.

  23            Q.   And what did you do after that?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 8 of 40




                                                                    11

   1            Q.   And where did you move to?

   2            A.   I moved back home, back to
   3   St. Clair County.

   4            Q.   So you moved to St. Clair County in

   5   approximately 2011?
   6            A.   Sounds right, yes.

   7            Q.   And when did you move to the

   8   address that is on your current driver's
   9   license?
  10            A.   That was five years ago.         We're

  11   going into our sixth year at our -- at the
  12   current house.

  13            Q.   What did you do in 2011 when you

  14   returned to St. Clair County?
  15            A.   So I immediately started working

  16   for Cracker Barrel Old Country Store.

  17            Q.   Okay.    And how long did you work at

  18   that job?

  19            A.   I'm currently still employed there.

  20            Q.   So you've worked continuously at a

  21   Cracker Barrel in St. Clair County from 2011

  22   to the present?

  23            A.   Yes.    I have two jobs currently.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 9 of 40




                                                                    12

   1            Q.   What is your second job?

   2            A.   I am a project recruiter and case
   3   manager for Birmingham AIDS Outreach as well.

   4            Q.   You said project recruiter --

   5            A.   Uh-huh.
   6            Q.   -- and case manager?

   7            A.   And a case manager.

   8            Q.   For -- what was the organization?
   9            A.   Birmingham AIDS Outreach.
  10            Q.   Is that paid or volunteered?

  11            A.   It is paid.
  12            Q.   How many times a week do you work

  13   for that organization?

  14            A.   I work there five days a week,
  15   full-time, forty hours.

  16            Q.   So your position at Cracker Barrel

  17   is a part-time position?

  18            A.   It is part-time now.

  19            Q.   And so you work primarily on

  20   weekends at Cracker Barrel?

  21            A.   Weekends.     Some days I go in after

  22   I leave my other job.

  23            Q.   Do you have any plans on leaving

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 10 of 40




                                                                    13

   1    the state any time in the future?

   2             A.   I do not.
   3             Q.   So your current intent is to remain

   4    in the state for the foreseeable future?

   5             A.   This is my home, yes.
   6             Q.   I'm going to introduce Defendant's

   7    Exhibit 2.

   8                  (Defendant's Exhibit Number 2 was
   9                  marked for identification.         A copy
  10                  is attached.)

  11             Q.   Can you tell me what Exhibit 2 is?
  12             A.   It is my state driver's license.

  13             Q.   And what is the sex designation on

  14    the driver's license?
  15             A.   It is the sex that I was assigned

  16    at birth, male.

  17             Q.   And just for purposes of this

  18    deposition, when I use the word sex

  19    designation I'm just referring to the field on

  20    your driver's license that says sex and

  21    whether it says M or F.        That's what I mean by

  22    sex designation.      Is that fair?

  23             A.   That's fair.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 11 of 40




                                                                    14

   1             Q.   I'm going to introduce Defendant's

   2    Exhibit 3.
   3                  (Defendant's Exhibit Number 3 was

   4                  marked for identification.         A copy

   5                  is attached.)
   6             Q.   Can you tell me what this document

   7    is?

   8             A.   This is the order from Judge Mike
   9    Bowling when I legally changed my name.
  10             Q.   And when is the date of this

  11    document?
  12             A.   April 17th, 2015.

  13             Q.   What is your current gender

  14    identity?
  15             A.   I am a female.

  16             Q.   When did you first become aware

  17    that you were a female?

  18             A.   I have known from an early age that

  19    I've been female.       I think maybe five is when

  20    I really realized I was female.

  21             Q.   Is there an age where one can say

  22    that your awareness of your identity was

  23    complete?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 12 of 40




                                                                    15

   1              A.   Can you -- what do you mean by your

   2    question?
   3              Q.   Thank you for asking that.        When

   4    were you first fully aware that you were

   5    female?
   6              A.   Safely I would say I was fully

   7    aware that I was not like my brother and my

   8    cousins when I was about six.          I was never the
   9    type to go and do boy things.          I would stay
  10    inside with my grandmother and cook, make

  11    quilts.     When we did play, we would play super
  12    heroes.     I would always be the female

  13    character.      My favorite character was Zena.

  14    So I would pretend to be Zena.          So at an early
  15    age.    I would safely say about six.

  16              Q.   Do you identify yourself as

  17    transgender?

  18              A.   I identify myself as a transgender

  19    female.     However, I am a female.

  20              Q.   Can you explain, in your own words,

  21    what it means when you say you are a

  22    transgender female?

  23              A.   So in -- what I am, my gender

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 13 of 40




                                                                    16

   1    identity, is a female, a trans female, meaning

   2    that I was assigned male at birth, but I have
   3    since transitioned to female.

   4              Q.   Can you explain the significance of

   5    legally changing your name in that process?
   6              A.   The significance, I present as

   7    female.     People in my everyday life respect me

   8    as a female.      Strangers look at me, they see
   9    female.            is not a male name -- or is not
  10    a female name, so I wanted a name that matched

  11    who I was.      And so -- and I also still wanted
  12    to honor my mom and my dad, so that is where I

  13    left my middle name and my last name.            But

  14    Destiny is the name that I chose.
  15              Q.   When did you first obtain an

  16    Alabama driver's license?

  17              A.   Oh, goodness.    When I was sixteen.

  18    It's been a few years ago.

  19              Q.   So when you were sixteen.       And how

  20    old were you when this name change was

  21    completed?

  22              A.   That was in 2015.     Thirty -- I

  23    just -- twenty-nine, thirty.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 14 of 40




                                                                    17

   1             Q.   When you first obtained your

   2    driver's license at sixteen, what was the sex
   3    designation on your driver's license?

   4             A.   The sex that I was assigned at

   5    birth was male.
   6             Q.   Did you identify with the sex on

   7    your license at that time?

   8             A.   I presented as male at that time.
   9             Q.   Did you consider yourself to be a
  10    male at that time?

  11             A.   I have never considered myself to
  12    be a male.     I have always considered myself to

  13    be a female.     However, at the time of my

  14    sixteenth birthday when I obtained my driver's
  15    license I had to identify as male.

  16             Q.   What do you mean when you say you

  17    had to identify as male?

  18             A.   My parents and family would not

  19    accept me transitioning.

  20             Q.   I see.    When did you move out from

  21    living with your parents?

  22             A.   When I was eighteen years old.

  23             Q.   Was there a time when you were able

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 15 of 40




                                                                    18

   1    to establish your identity independently as

   2    fully female?
   3              A.   So in a transgender person's life

   4    they have many stages of coming out.            I

   5    originally came out as gay to hide the stigma
   6    that was related to transpeople.           Transpeople

   7    have never been openly accepted in the world,

   8    and this is Alabama.        So I originally came out
   9    as male.       I started to secretly take hormones
  10    and dress privately as female -- in my own

  11    home as female.       Several of my close friends
  12    knew, but outwardly I still presented as a

  13    male.

  14              Q.   And you referred to stages of
  15    coming out.

  16              A.   Uh-huh.

  17              Q.   Can you just take me through the

  18    stages of your becoming or recognizing

  19    yourself as female?

  20              A.   Can you elaborate on your

  21    question?

  22              Q.   So you said that there were certain

  23    stages.

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 16 of 40




                                                                    19

   1             A.   Yes.

   2             Q.   And I believe you said that the
   3    first stage was identifying as a gay male?

   4             A.   Yes.    At first I identified as a

   5    gay male.
   6             Q.   And can you recall approximately

   7    what age you were when you reached that first

   8    stage?
   9             A.   Eighteen.    That was right after I
  10    moved out of my parents' house.

  11             Q.   And what would have been the next
  12    stage after that?

  13             A.   The next stage as far as when did I

  14    publicly or --
  15             Q.   I think the next stage -- in

  16    whatever order.       The next stage in your

  17    awareness as you said that -- as I understand

  18    it you said it's a process.

  19             A.   Uh-huh.

  20             Q.   And I'm just asking you

  21    chronologically to take me through this

  22    process.

  23             A.   Sure.   So, like I said, I've always

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 17 of 40




                                                                    20

   1    known I was female.        I did not know another

   2    transgender individual until I moved to
   3    Birmingham, and then I could actually put

   4    something on there.        I was about twenty-one

   5    when I met another trans individual and could
   6    sit down and talk with her, and we connected.

   7    It was just like the light bulb came on.

   8              Q.   And what do you mean by that when
   9    you say the light bulb came on?
  10              A.   So I didn't feel like I was

  11    mentally ill.       I felt like I knew what I was.
  12    I knew it felt like I knew who I was.            It was

  13    just getting to the point where I could be who

  14    I am.
  15              Q.   Would it be accurate to say that

  16    when you were twenty-one and you met this

  17    individual and had these conversations you

  18    became aware of what you had always been?

  19              A.   So are you asking if when I met

  20    this person is that when I started to identify

  21    or what is your question?

  22              Q.   When you understood what it meant

  23    to be a transgendered individual.

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 18 of 40




                                                                    21

   1              A.   Yeah, I would safely say that was

   2    when I --
   3              Q.   When you understood what it was to

   4    be a transgender individual?

   5              A.   Yes.
   6              Q.   And that you were such an

   7    individual?

   8              A.   Yes.
   9              Q.   And that you were a female?
  10              A.   Yes.

  11              Q.   So that was approximately when you
  12    were twenty-one?

  13              A.   Uh-huh.

  14              Q.   And you had an Alabama driver's
  15    license at that time?

  16              A.   I did.

  17              Q.   And the sex on that license was

  18    male?

  19              A.   It was male, the --

  20              Q.   The sex -- I'm sorry.       The sex

  21    designation on your license at that time was

  22    male?

  23              A.   Correct.    It was my assigned birth.

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 19 of 40




                                                                    22

   1             Q.   What was the next stage as you put

   2    it after the occasion when you were twenty-one
   3    and met this individual and had an

   4    understanding of what it meant to be

   5    transgender?      Would there be another stage or
   6    development after that?

   7             A.   For me personally -- each

   8    individual has different stories.           For me
   9    personally, I started to transition and then
  10    stopped for one reason or the other, whether

  11    it be fear of rejection from society, fear of
  12    rejection from family, fear of rejection from

  13    friends.      So I kept my trans identity very

  14    private until I was about twenty-six, twenty-
  15    seven.

  16             Q.   And when you say you started your

  17    transition and stopped it, are you referring

  18    to publicly identifying yourself as --

  19             A.   No.   I have always dressed

  20    privately and with friends -- one of the ways

  21    that I made cash at that point in time was I

  22    would perform at local drag shows.           So I've

  23    always been known as Destiny, but when I

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 20 of 40




                                                                    23

   1    say -- when I started and stopped my

   2    transition, there were times when I would
   3    start hormones and then for one reason or the

   4    other I would stop, whether it be financial

   5    because medical insurance wasn't steadily
   6    available or I just could not get the hormones

   7    at the time for one reason or the other.

   8             Q.   And so this was around the time
   9    when you were living in Birmingham in 2004?
  10             A.   Uh-huh.

  11             Q.   And you would dress as a woman in
  12    drag shows?

  13             A.   Yes.

  14             Q.   Would you dress as a woman in your
  15    everyday life?

  16             A.   Not at work, but if I was at home,

  17    privately I identified as female.

  18             Q.   And what would be the next stage in

  19    your transition then from this time period?

  20             A.   After I moved to North Carolina and

  21    then back, I found my current doctor,

  22    Dr. Weisberg.      I started to see him for

  23    hormone therapy.      I then went to Dr. Keith

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 21 of 40




                                                                    24

   1    Abrams for my letter to start hormones.             You

   2    have to legally see a psychiatrist in the
   3    State of Alabama before you are able to start

   4    hormones.      That's when I was diagnosed with

   5    gender dysphoria and I legally started my
   6    hormones, and I have been on hormones ever

   7    since and I will be on hormones every day for

   8    the rest of my life.
   9              Q.   Are you aware that your attorneys
  10    have objected to you revealing any of these

  11    medical conditions about yourself?
  12              A.   Can you -- what do you mean by

  13    that?

  14              Q.   Are you aware that the state
  15    requested the plaintiffs identify medical

  16    conditions about themselves, such as whether

  17    the plaintiffs had been diagnosed with gender

  18    dysphoria and that your attorneys declined to

  19    answer those questions?

  20              A.   Uh-huh.

  21                   MR. ARKLES:     Can we take a break?

  22                   MR. CHYNOWETH:     Yes.

  23                   (Break taken.)

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 22 of 40




                                                                    25

   1                  MR. ARKLES:     So just to state, we

   2    don't have any objections to the questions
   3    that you've been asking today.            They are

   4    different than the questions in the

   5    interrogatories and we feel -- we have no
   6    objections to the questions you've been asking

   7    thus far.

   8                  MR. CHYNOWETH:      Okay.
   9
  10    BY MR. CHYNOWETH:

  11             Q.   I believe where we left off you
  12    were discussing when you had returned to

  13    St. Clair County from Asheville, North

  14    Carolina; is that correct?
  15             A.   We were talking about my medical

  16    history and Dr. Abrams and Dr. Weisberg.

  17             Q.   I'm going to ask you some questions

  18    and your attorneys might make an objection.

  19    Can you state whether you have been diagnosed

  20    with gender dysphoria disorder?

  21             A.   From Dr. Keith Abrams.

  22             Q.   When was that?

  23             A.   Oh, goodness.     I do not recall the

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 23 of 40




                                                                    26

   1    exact -- it was right when I began legally my

   2    legal/medical transition.
   3              Q.   That would have been sometime after

   4    2010 or 2011 when you returned to the state?

   5              A.   I think so, yes, correct.        But,
   6    again, I don't know the exact date.            So I --

   7    if I -- yeah.       I can get the information.         I

   8    just don't know it right off the top of my
   9    head.
  10              Q.   Where is Dr. Abrams located?

  11              A.   He is located in Birmingham.
  12              Q.   When you returned -- did you obtain

  13    a North Carolina license when you were living

  14    in North Carolina?
  15              A.   I did not have -- I kept my Alabama

  16    state license.

  17              Q.   So you -- have you had an Alabama

  18    driver's license continuously since the age of

  19    sixteen?

  20              A.   Yes, I have.

  21              Q.   And at all times the sex

  22    designation on that license was M?

  23              A.   Yes, it was.

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 24 of 40




                                                                    32

   1    government identification document besides

   2    your Alabama driver's license?
   3              A.   My Alabama driver's license, my

   4    birth certificate, my Social Security card.

   5              Q.   But you have always been aware that
   6    your Alabama license had M as the sex

   7    designation on it?

   8              A.   Yes.   It's never changed.
   9              Q.   Was there a time where it first
  10    bothered you that your sex on your license was

  11    M?
  12              A.   Yes, when I was sixteen when I got

  13    the driver's license.

  14              Q.   It has bothered you ever since that
  15    time?

  16              A.   Very much so.

  17              Q.   Can you state your understanding of

  18    the state's policy for when you can change

  19    your sex on a driver's license?

  20              A.   So the policy states, when I was

  21    finally able to read the policy -- and I do

  22    not know this word-by-word -- once a person

  23    has gender-confirming surgery.           It does not

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 25 of 40




                                                                    33

   1    state what gender-confirming surgery you have

   2    to have, so --
   3              Q.   Can you explain to me in your own

   4    words how your inability to change the sex on

   5    your driver's license has harmed you?
   6              A.   Sure.   I try not to show my ID at

   7    all.    It's a pain in the butt to show my ID.

   8    People look at it differently.          There was a
   9    time I was pulled over by a police officer as
  10    we were leaving for vacation.          We left late at

  11    night so we can get there early in the
  12    morning.       The demeanor of the officer changed

  13    when the officer realized that I identified as

  14    female but my driver's license says male.
  15                   If we go out to a restaurant and I

  16    order drinks, I try to avoid showing my ID at

  17    all costs.       So I try not to drink socially

  18    unless I know the bartender or the person

  19    knows me and knows that I'm a legal adult.

  20                   This recent instance is this past

  21    Tuesday during voting.        I presented as

  22    female.     I am a female.     The clerk at the

  23    polling place referred to me with male

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 26 of 40




                                                                    34

   1    pronouns and called me a sir in front of fifty

   2    or so people.
   3                  So it's very dangerous for a

   4    transperson to have that identification

   5    because of the way people treat you and the
   6    way -- the officer easily could have been

   7    worse than what he was.        If someone would have

   8    heard the polling person call me sir and refer
   9    to me with male pronouns and they wanted to
  10    cause a ruckus outside of the polling place,

  11    it's a danger to myself.
  12             Q.   I'm going to ask you some questions

  13    about some of the allegations in the

  14    complaint, and I'm going to give you a copy
  15    for your reference.       I'm not going to put it

  16    in as an exhibit, if that's okay with you.

  17                  MR. ARKLES:     That's fine.

  18             A.   What page are you starting from?

  19             Q.   Can you turn to paragraph four?

  20    And I believe we just covered some of this,

  21    but do you see in paragraph four where it says

  22    Ms. Clark avoids lawful activities that could

  23    lead her to have to show her license?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 27 of 40




                                                                    35

   1             A.   Uh-huh.

   2             Q.   Can you tell me what that
   3    allegation is based on?

   4             A.   Well, the -- it's not an

   5    allegation.     It's those events that I just
   6    previously described to you:         Being pulled

   7    over by a police officer; I don't show my ID

   8    at grocery stores to buy alcohol; I don't go
   9    to places where I would be required to show my
  10    ID; just this past week with voting.           So those

  11    are some of the things.
  12             Q.   So when you voted on Tuesday you

  13    used your Alabama driver's license as your

  14    photo ID?
  15             A.   I do.   It was this photo -- this

  16    driver's license right here.

  17             Q.   And you're pointing to Defendant's

  18    Exhibit 2?

  19             A.   My -- Exhibit Number 2.

  20             Q.   Can you turn to page 15?        Does it

  21    say in paragraph 77 that you have corrected

  22    your gender with the Social Security

  23    Administration?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 28 of 40




                                                                    36

   1             A.   Yes, it does.

   2             Q.   What did that process involve?
   3             A.   The process involved I took the

   4    probate order from Judge Bowling to the Social

   5    Security office in Trussville.          The nice lady
   6    behind the desk said I assume you would like

   7    me to change this from male to female, and I

   8    said yes, please.        She changed it right then
   9    and there.
  10             Q.   So the only thing that was required

  11    was the proof of your change of name?
  12             A.   Correct.

  13             Q.   Do you see paragraph 78 where it

  14    says Ms. Clark has tried to change the gender
  15    listed on her Alabama license multiple times?

  16             A.   I do.

  17             Q.   Do you recall how many times you

  18    have tried to change the gender on your

  19    license?

  20             A.   Three.     And then I stopped.

  21             Q.   Can you tell me when you recall the

  22    first time was?

  23             A.   The first time was shortly after I

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 29 of 40




                                                                     37

   1    changed my name legally.

   2              Q.   So that would have been in
   3    approximately April of 2015?

   4              A.   Correct.

   5              Q.   Where was that?
   6              A.   That was in Pell City.

   7              Q.   Can you tell me what happened when

   8    that happened?
   9              A.   Sure.   I went to the driver's
  10    license office, and they sent me downstairs to

  11    the state examiner.        The state examiner then
  12    told me I had to contact the Montgomery

  13    office.     I contacted the Montgomery office,

  14    and that was when I first spoke with
  15    Ms. Eastman.      That was when she said it's a

  16    simple process.        All I have to do is backspace

  17    the M and put an F and the next day you're

  18    ready to get your driver's license changed.              I

  19    just need the documents from your doctor.

  20    That is when I sent all of the information I

  21    had, plus my letter from my doctor.           And

  22    that's when it was denied the first time.

  23              Q.   Can you tell me any other details

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 30 of 40




                                                                    41

   1              A.   Yes, P1.    I apologize.

   2              Q.   The letter in P1.      So Dr. Bowling
   3    in that letter refers to a surgical procedure

   4    related to gender transformation on March 2nd,

   5    2016.     Is that referring to breast
   6    augmentation surgery?

   7              A.   That is correct.

   8              Q.   Do you recall -- so you recall a
   9    second time in which you attempted to have
  10    your sex changed on your driver's license?

  11              A.   Yes.
  12              Q.   And P1 was submitted in connection

  13    with that second request?

  14              A.   Correct.
  15              Q.   Do you -- can you tell me the

  16    details of that process?

  17              A.   So I sent this -- this to

  18    Ms. Eastman.       I did not give her any further

  19    information other than this, and that is when

  20    she says, well, if you have it, we can do it.

  21    And I sent it to her and I did not hear

  22    anything from her.        That was the second time I

  23    called.     Two days later without hearing

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 31 of 40




                                                                    42

   1    anything from anyone from earlier I called and

   2    spoke with someone who was under Ms. Eastman.
   3    And then she said Ms. Eastman called the

   4    doctor's office without my permission to

   5    receive information about my medical care, and
   6    that was when Ms. Eastman then denied the

   7    change again.

   8             Q.   Do you recall any discussions with
   9    Ms. Eastman about what kind of medical
  10    documentation would be sufficient to have your

  11    sex changed on your license?
  12             A.   She said the full surgery.         So the

  13    full surgery for me is breast augmentation.

  14             Q.   What did you understand her to mean
  15    by full surgery?

  16             A.   My understanding was that she

  17    wanted the full surgery.        So for my full

  18    surgery, my full surgery was breast

  19    augmentation.      The only thing I can assume

  20    that she was thinking was she wanted that I

  21    have the full sexual reassignment surgery.

  22             Q.   And do you understand what full

  23    sexual reassignment surgery means?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 32 of 40




                                                                    43

   1             A.   So, again, sexual reassignment, the

   2    full surgery is different for different
   3    individuals.     For myself the full surgery

   4    was -- ended at my breast augmentation.

   5             Q.   Do you understand what Ms. Eastman
   6    meant by full sex reassignment surgery?

   7             A.   I can only assume she meant that

   8    she wanted me to have the full sexual
   9    reassignment surgery.
  10             Q.   Which would be what?

  11             A.   It would mean that I would have to
  12    go through a full sex change.

  13             Q.   And do you understand what that

  14    process entails?
  15             A.   I do.

  16             Q.   So we've talked about two attempts

  17    to change your driver's license in which you

  18    had conversations with Ms. Eastman.           Has there

  19    been any other attempt to change your license?

  20             A.   There has not.

  21             Q.   So can you tell me whether the

  22    allegations in paragraphs 79 through 85 refer

  23    to the first or the second of those

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 33 of 40




                                                                    46

   1    attempt to change the sex on your license you

   2    sent P1 as well as P2 again?
   3             A.   Correct.

   4             Q.   In paragraph 87 does the complaint

   5    refer to a traffic stop by a police officer in
   6    Odenville?

   7             A.   It does.

   8             Q.   Do you recall what year that was?
   9             A.   I do not.     It was two or three
  10    years ago.     We were -- myself, my sister, my

  11    niece, and my boyfriend were going down to see
  12    my mother who lives in south Alabama.

  13             Q.   And were you required to show your

  14    driver's license in connection with that
  15    traffic stop?

  16             A.   I was.     This is the traffic stop

  17    that I previously told you about earlier.

  18             Q.   Correct.     Can you just take me

  19    through the details of that incident?

  20             A.   Sure.    So we left late at night

  21    because we wanted to drive all night to be

  22    there all day to get on the beach.           Pulled out

  23    of the street we live on.         My sister and I

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 34 of 40




                                                                    47

   1    live in the same subdivision.           We pulled out.

   2    And I noticed a car behind me.           It was late at
   3    night.     The officer waited until right before

   4    his jurisdiction ended.         Here's the parking

   5    lot.     Here's the sign that said his
   6    jurisdiction ended in a different city.             And

   7    they pulled me over.        And the demeanor of the

   8    officer was really nice, where are you headed
   9    to, just checking things, it's kind of out
  10    late for somebody to be leaving, I just want

  11    to be sure everything is okay, can I see your
  12    driver's license.        I said sure.     I gave him my

  13    driver's license.        He came back.     His demeanor

  14    was completely changed.         At one point in time
  15    he told me to slow down, shouldn't be out this

  16    late.     I'm like okay.      So the demeanor of the

  17    officer quickly changed when he saw the

  18    driver's license.

  19              Q.   And you believe that this was the

  20    result of seeing the sex designation on your

  21    driver's license?

  22              A.   I'm one hundred percent positive.

  23    Odenville is a very small town and it's very

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 35 of 40




                                                                    59

   1    viewable?

   2             A.   Yes, there are.
   3             Q.   And those are things related to

   4    your activity as a transgender activist?

   5             A.   Yes.
   6             Q.   That's all.     I'm done with that

   7    line of questioning.

   8                  Can you explain what you mean by
   9    being a transgender activist?
  10             A.   And I shouldn't say transgender

  11    activist because I'm not an activist just for
  12    transpeople.     I'm an activist for the LGBTQ

  13    people and the LGBTQ community.

  14             Q.   And does that involve your
  15    membership in certain organizations?

  16             A.   It does.

  17             Q.   And what are some of those

  18    organizations?

  19             A.   I am currently the president of

  20    Central Alabama Pride, the largest and oldest

  21    LGBTQ Pride organization in Alabama.           I'm also

  22    queen for the Magic City Sisters of Perpetual

  23    Indulgence.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 36 of 40




                                                                    71

   1              Q.   Do you understand that you could

   2    obtain a U.S. passport that would designate
   3    your sex as female?

   4              A.   According to this?      I've not ever

   5    known it to be, so this is a first time seeing
   6    this.     I've never had the need for a passport.

   7              Q.   Would you like to have a passport

   8    that designated your sex as female?
   9              A.   I would like to have a driver's
  10    license that designate it.          I mean, I have no

  11    plans to travel so I wouldn't see the need for
  12    a passport.

  13              Q.   Well, my question was would you

  14    like to have a passport that said that your
  15    sex was female on it?

  16              A.   I don't see a need for it because I

  17    have no plans to travel, and I don't leave the

  18    country.

  19              Q.   Can you use a passport for things

  20    other than travel?

  21              A.   Well, I assume you can.       It is a

  22    United States document.

  23              Q.   If you wanted to obtain a passport,

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 37 of 40




                                                                    79

   1    And then the third time was after the breast

   2    augmentation.
   3              Q.   Okay.   Thank you.     And how many

   4    years have you worked in the food industry?

   5              A.   Since I was eighteen.       So it's been
   6    a good many years, thirteen plus.

   7              Q.   And in the course of your work in

   8    the food industry, do you need to verify
   9    people's age before serving them alcohol?
  10              A.   Yes.

  11              Q.   And how many times has somebody
  12    presented a passport to you to verify their

  13    age in those years?

  14              A.   I have never had anyone to present
  15    a passport for age verification.

  16              Q.   If somebody did show you a passport

  17    to verify their age, how would you react to

  18    that?

  19              A.   It would kind of shock me because

  20    it's never been done, but -- it would take me

  21    a little bit longer to find where the birth

  22    date is because I have never looked at the

  23    passport.

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 38 of 40




                                                                    80

   1             Q.   Thank you.     And could you describe

   2    how you understand the risk to yourself when
   3    you post on Facebook about a transgender

   4    event?

   5             A.   So the risk to myself on Facebook,
   6    there are keyboard warriors, and I can take

   7    keyboard warriors.       Those don't necessarily

   8    mean that I'm going to be physically harmed.
   9    They can't come through the computer and punch
  10    me in the face.

  11             Q.   Could you describe what you mean by
  12    keyboard --

  13             A.   Keyboard warriors are those who

  14    post awful things about transpeople, trans
  15    violence, who -- I think one of my emails I've

  16    gotten is freak, I'm going to kill you, I'm

  17    going to hang you.       Those are just some of the

  18    messages.

  19             Q.   Okay.   And how is that different

  20    from the risk that you anticipate when you

  21    share your license with somebody who is right

  22    in front of you?

  23             A.   If I show them right in front of

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 39 of 40




                                                                    81

   1    me, it's a great risk because they see it.

   2    We're feet from each other.          The harm is right
   3    there.

   4              Q.   What do you mean by right there?

   5              A.   It's in the two feet vicinity
   6    from -- if someone wants to see that and wants

   7    to commit a violent crime, they can do so.

   8              Q.   Okay.   And what is the risk that
   9    you perceive to yourself when you are
  10    participating in -- well, I'm sorry.            Withdraw

  11    that.
  12                   When you serve as queen with the

  13    Sisters of Perpetual Indulgence what sort of

  14    events do you appear at?
  15              A.   The only events that we've ever

  16    really appeared at that -- when I have been

  17    queen has been LGBTQ events to raise funds for

  18    HIV awareness.

  19              Q.   Okay.   And is it fair to say they

  20    are a lot of LGBTQ people at those events?

  21              A.   It's predominantly LGBTQ people and

  22    their allies.

  23              Q.   And so what's the risk that you

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-36 Filed 02/08/19 Page 40 of 40




                                                                    82

   1    perceive to yourself when you appear publicly

   2    at those events?
   3             A.   At those events I don't -- I don't

   4    feel like I'm at harm because I do have enough

   5    people that if something were to happen I
   6    would be quickly defended.

   7             Q.   And how is that different from the

   8    risk that you perceive when showing your
   9    driver's license to a stranger?
  10             A.   A stranger, I don't know how

  11    they're going to react with that.           There's
  12    always the risk of violence.         So if they see

  13    that and they choose to be -- I'm here in the

  14    south -- there are really -- there's a lot of
  15    hate groups.      So if one of them particularly

  16    wants -- is a hate -- part of that hate group

  17    and I don't know it and they ask for the ID

  18    it's very simple that they could commit

  19    violence right there, beat me up, shoot me, do

  20    something.

  21                  MR. ARKLES:     Thank you.     Those are

  22    all of my questions.        Do you have any follow-

  23    ups?

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
